March 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            MODIS, INC., Appellant

NO. 14-14-00238-CV                          V.

                  NET MATRIX SOLUTIONS, INC., Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, Net Matrix
Solutions, Inc., signed January 7, 2014, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and RENDER a take-nothing
judgment in favor of appellant Modis, Inc.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Net Matrix Solutions, Inc.

      We further order this decision certified below for observance.